Order entered December 31, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01284-CV

                           KENNETH LEO BUHOLTZ, Appellant

                                                  V.

                TEXAS DEPARTMENT OF TRANSPORTATION, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-02337-2018

                                            ORDER
                 Before Chief Justice Wright, Justice Brown, and Justice Evans

       We REINSTATE this appeal.

       On the Court’s own motion, we WITHDRAW the Court’s opinion dated December 28,

2018 and VACATE the judgment of the same date.

       This is an interlocutory appeal and will proceed on an accelerated timetable. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8); TEX. R. APP. P. 28.1(a).

       We ORDER Jennifer Corley, Official Court Reporter for County Court at Law No. 6, to

file, WITHIN TEN DAYS of the date of this order, either the reporter’s record, written

verification that no hearings were recorded, or written verification that appellant has not

requested preparation of the reporter’s record.
           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Corley and all

parties.

                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE